DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group III, corresponding to claims 46-51, in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sendai (US PG Pub. No. US 2002/0105505 A1, Aug. 8, 2002) (hereinafter “Sendai”).
Regarding claim 46: Sendai discloses (A) a light source unit for providing one or more illumination and excitation lights to a target, the light source unit comprising a plurality of light engines (illuminating unit 110), wherein (i) a first light engine in the plurality of light engines emits a first light for illuminating the target (white-light source 111), and (ii) a second light engine in the plurality of light engines emits a second light for exciting a first fluorophore in the target .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendai (US PG Pub. No. US 2002/0105505 A1, Aug. 8, 2002) (hereinafter “Sendai”).
Regarding claim 47: Sendai teaches the system of claim 46, wherein said generating a ratio image comprising a process whereby a ratio pixel coordinate of the ratio image is determined based on a hue value, wherein the hue value is determined based on a ratio of the two fluorescence images ([0128]). While in some embodiments Sendai teaches applying the brightness value (luminosity value V) to an IR image, Sendai also teaches in additional embodiments that the brightness (luminosity) can be determined based on and applied to any of the images including either of the fluorescence images and the “tissue state” image which is the ratio of the two fluorescence images ([0022], [0023], [0041], [0219]).
prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sendai by combining the embodiments of Sendai to result in applying the brightness value (luminosity) obtained from the fluorescence image(s) to the ratio image in order to obviate the need for additional IR image acquisition, processing and storage, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 48: Sendai teaches the system of claim 47, wherein said ratio of two fluorescence images comprises a first fluorescence image and a second fluorescence image ([0128]). While Sendai is silent on the content of the images, the images comprising a first image having fluorescence from a probe and a second image having fluorescence from said probe after a shift in emission spectrum following biochemical modification of said probe do not appear to be related in any way to the structure of the claimed system. Therefore, the content of the images is considered to be the intended use of the claimed system.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the system of Sendai appears to be capable of acquiring and processing images comprising a first image having fluorescence from a probe and a second image having fluorescence from said probe after a shift in emission spectrum following biochemical modification of said probe.
Regarding claim 49: Sendai discloses the system of claim 46, wherein said generating a display image comprises establishing a display RGB coordinate, wherein the display RGB coordinate is determined by using the hue value and the brightness as inputs ([0131] where H = hue and V = brightness). Sendai additionally teaches multiple instances of using look-up tables 
While Sendai does not specifically teach using a look-up table to determine a display RGB coordinate using the hue value and the brightness as inputs, it is considered to have been prima facie obvious for one having ordinary skill in the art at the time of invention to replace the given formula for converting H and V values to RGB color coordinates ([0131]) with a look-up table of pre-calculated values as further taught by Sendai in order to reduce computational expense.
Claims 50 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortyn et al. (US Patent No. US 6,677,762, Oct. 14, 1997) (hereinafter “Ortyn”).
Regarding claims 50 and 51: Sendai teaches the system of claim 46 but is silent on a light homogenizer that generates a uniform distribution of excitation light across the target, wherein light in said light homogenizer is collimated and filtered before being directed to the target.
Ortyn, in the analogous art of microscopy, teaches a system comprising a light conditioning system including a light homogenizer that generates a uniform distribution of excitation light across the target (light pipe 40), wherein light in said light homogenizer is collimated and filtered before being directed to the target (fig. 1 - collimating lens 24, light pipe 40, bandpass filter 28 or neutral density filter 34). Ortyn further teaches that providing stable and uniform illumination enables consistent and repeatable measurements and prevents errors (column 1, lines 20-25 and 40-44).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Sendai by including the light conditioning system of Ortyn (“a light homogenizer that generates a uniform distribution of excitation light across the target, wherein light in said light homogenizer is collimated and filtered before being directed to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sendai (US PG Pub. No. US 2002/0177780 A1, Nov. 28, 2002) – teaches creating a composite fluorescence image using the brightness values from either of the contributing images
Hayashi et al. (US Patent No. US 6,443,345) – teaches a system for alternating white light and fluorescence imaging





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793